Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 26, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143404 & (48)(49)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  ESTATE OF ANTHONY B. LAGOS, through                                                                                  Justices
  its Personal Representative, BASILE J. LAGOS,
                Plaintiff-Appellant,
  v                                                                  SC: 143404
                                                                     COA: 296837
                                                                     Washtenaw CC: 08-000669-NO
  WILLIAM DAVIS, III, and MAPLE VILLAGE
  SELF STORAGE, INC.,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED and
  the motion to file a supplemental brief is DENIED. The application for leave to appeal
  the June 9, 2011 judgment of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.

        HATHAWAY, J., would grant leave to appeal.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 26, 2012                      _________________________________________
         t0319                                                                  Clerk